       Case 1:20-cv-00005-SPB-RAL Document 9 Filed 06/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMES FOSTER WILCOX                            )
               Plaintiff,                      )
                                               )        C.A. No. 20-5 Erie
                                               )
                v.                             )        District Judge Susan Paradise Baxter
                                               )        Magistrate Judge Richard A. Lanzillo
ERIE COUNTY PRISON, et al.,                    )
                Defendants.                    )




                                  MEMORANDUM ORDER


       This pro se civil rights action was commenced by the filing of a motion for leave to

proceed in forma pauperis, along with an attached complaint, on January 13, 2020 [ECF No. 1].

This matter was referred to United States Magistrate Judge Richard A. Lanzillo for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On March 6, 2020, Magistrate Judge Lanzillo issued an Order granting Plaintiff’s motion

for leave to proceed in forma pauperis, but ordering Plaintiff to file an amended complaint by

April 6, 2020, to correct numerous deficiencies identified in the original complaint [ECF No. 2].

After Plaintiff failed to comply with this Order, Judge Lanzillo issued a show cause Order

requiring Plaintiff to file a proper amended complaint on or before May 4, 2020. [ECF No. 7].

       After Plaintiff’s continued failure to file the required amended complaint, Judge Lanzillo

issued a Report and Recommendation (“R&R”) on June 1, 2020, recommending that this case be

dismissed due to Plaintiff’s failure to prosecute. [ECF No. 8]. On the same date, this action was

reassigned to the undersigned, as presiding judge, with Judge Lanzillo remaining as the referred
       Case 1:20-cv-00005-SPB-RAL Document 9 Filed 06/22/20 Page 2 of 2




magistrate judge. Service of the R&R was made on Plaintiff at his address of record, via first

class United States mail. Objections to the R&R were due from Plaintiff by June 18, 2020;

however, Plaintiff has failed to file any objections to date.

       After de novo review of the documents in this case, together with the report and

recommendation, the following order is entered:

         AND NOW, this 22nd day of June, 2020;

         IT IS HEREBY ORDERED that this case is DISMISSED for Plaintiff’s failure to

prosecute. The report and recommendation of Magistrate Judge Lanzillo, issued June 1, 2020

[ECF No. 8] is adopted as the opinion of the court.

         The Clerk is directed to mark this case CLOSED.




                                                        ______________________              _____
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge

         all parties of record
